Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges the amendments made to claims 1-3 and 9-11, and the canceling of claims 4, 7, 8 and 12-14.
Claims 1-3 and 9-11 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (3’4’7-Trihydroxyflavone inhibits RANKL-induced osteoclast formation via NFATc1, College of Pharmacy, Sookmyung Women’s University, Seoul, Republic of Korea, Pharmazie 70: 661-667,  April 10, 2015). This rejection is new necessitated by the amendment to the claims filed on 09/21/2020.
Kang’s general disclosure is a scientific report on 3’4’7-Trihydroxyflavone’s ability to inhibit osteoclast formation (see abstract).
Kang teaches that 3’4’7-trihydroxyflavone, a member of the flavonoid family, suppressed RANKL-induced osteoclast formation and bone resorption in vitro and that 3’4’7-trihydroxyflavone suppresses RANKL induced expression of NFATc1 by acting as an inhibitor of Blimp1, which leads to decreased osteoclast formation (page 664). Kang also teaches that 3’4’7-
Kang does not specifically teach that the 3’4’7-trihydroxyflavone comes from Chamaecrista or that the effective amount is 3 mg – 150 mg, however the compound would have the same activity no matter its origin and the range for effectiveness can be routinely determined through optimization which is of the purview of one skilled in the art.
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to utilize 3’4’7-trihydroxyflavone for accelerating bone remodeling and for preventing or improving osteoporosis because as Kang explains 3’4’7-trihydroxyflavone suppressed osteoclast formation. If osteoclast formation is inhibited then less bone-resorbing is taking place allowing for more bone-forming osteoblasts to remodel bone. It would have further been obvious to optimize the 3’4’7-trihydroxyflavone within the instantly taught range because it is within the purview of an artisan to optimize dosages of active ingredients to find the best range of effective activity and the instantly taught range is broad and well within the skill of an artisan to reach through routine optimization. 
There would have been a reasonable expectation of success in using 3’4’7-trihydroxyflavone as a bone remodeling accelerator because its use is already described for this purpose. 


s 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki (JP4426674B2) and by The Plant List (http://www.theplantlist.org/tpl1.1/record/ild-33335) and/or World Flora Online (http://www.worldfloraonline.org/taxon/wfo-0000186843) are only cited as evidence for showing that Cassia minosides L. Va r. Nomame Makino is a synonym for Chamaecrista nomame which is inherently taught by Naoki. This rejection is maintained with slight changes to take into account the amendments to the claims filed 09/21/2021.
Naoki discloses an extract obtained from Kawasia ketsumei and explains that it may be used directly as it is a bone resorption inhibitor effective for the prevention and / or treatment of osteoporosis, but can be administered in various dosage forms (see 0019). Naoki also discloses wherein Kawasia Ketsumei is ( Cassia minosides L. Va r. Nomame Makino) (see line 1, page 3) and Cassia minosides L. Va r. Nomame Makino is a synonym for Chamaecrista nomame (Sieber) H.Ohashi as disclosed by two different online plant consortiums, The Plant List (http://www.theplantlist.org/tpl1.1/record/ild-33335) and World Flora Online (http://www.worldfloraonline.org/taxon/wfo-0000186843). Naoki also discloses wherein the extract was effective for treating osteoclast formation in mouse tibia (see test example 1, page 3, bottom). 
Naoki does not explicitly disclose wherein the administration is 3 mg – 150 mg of 3’4’7-trihydroxyflavone however Naoki discloses the alcohol and ethyl acetate extraction (see 0015) of the same plant species and such extraction is similar in nature to the instant invention. The flavanone and glycoside components of the plant extracts and fractions would be found in the extracts used in the art reference. Both referenced prior art and the instant art claim osteoporosis improving benefits from the administration of the same plant species extract and 
Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to optimize the active components within the plant extract which is already known for its osteoclast inhibitory effects because Naoki teaches that the extract already has this activity and finding an effective range is something which a person of ordinary skill is capable of determining.

Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. The applicant argues that the 3’4’7-trihydroxyflavone at the effective amount of 3 mg – 150 mg per day is not taught by any of the prior art. However as discussed in the above rejection Kang teaches this flavanone for use in inhibiting osteoclast formation and the optimization of the active components found within the Chamaecrista extract taught by Naoki would have been obvious at the effective filing date for the reasons discussed in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






JACOB A BOECKELMAN             Examiner, Art Unit 1655              


/TERRY A MCKELVEY/             Supervisory Patent Examiner, Art Unit 1655